 

Case 2:19-cv-08725-JMV-JAD Document 12-1 Filed 09/09/19 Page 1 of 2 PagelD: 444

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

WEINER LAW GROUP LIP
STEFANI C SCHWARTZ, ESQ.
629 Parsippany Road
Parsippany, NJ 07054-0438
Phone: (973) 403-1100
Attorneys for Defendants

 

Richard M. Zelma, Civil Case No. 2:19-cv-08725-
JMV-JAD
Plaintiff,

Vv.
Electronically Filed
PENN LLC d/b/a PULSETV.COM (an

Tllinois limited liability DECLARATION OF

company) and PULSE DIRECT, INC. STEFANI C SCHWARTZ, ESO.
d/b/a PULSETV.COM (an Illinois IN FURTHER SUPPORT OF MOTION FOR
corporation), ana Jaffer Ali, SANCTIONS

as President of PULSE DIRECT,
INC. and Does’ (1010 and ABC
Corporations’ (1-10); each
acting individually, in concert
or aS a group,

Defendants.

 

 

STEFANIE C SCHWARTZ, ESQ., being of full legal age, hereby
certifies as to the following:

1. I am an attorney-at-law of the State of New Jersey and
a Member of the law firm of Weiner Law Group, LLP, attorneys for
Defendants, PENN LLC d/b/a PULSETV.COM, PULSE DIRECT, INC. d/b/a
PULSETV.COM, and Jaffer Ali (“Defendants”), in this matter. I offer

this Declaration in further support of Defendants’ Motion For

 

 

 
 

 

Case 2:19-cv-08725-JMV-JAD Document 12-1 Filed 09/09/19 Page 2 of 2 PagelD: 445

Sanctions Pursuant To Fed. R. Civ. PB. 11(C} And Pursuant To The

Court’s Inherent Power To Sanction.

2. A true and accurate copy of the case Harris v. World

Fin. Network Nat'l Bank, 867 F. Supp. 2d 888 (E.D. Mich. 20127) is

 

attached hereto as Exhibit A.

3. A true and accurate copy cf the case Mfrs. Autc Leasing,

 

Inc. v. Autoflex Leasing, Inc., 139 §S.W.3d 342 (Tex. App. 2004) is

 

attached hereto as Exhibit B.

4, A true and accurate copy of the case Kane v. Nat'l Action

 

Fin. Servs., 2011 U.S. Dist. LEXIS 141480 (E.D. Mich. 2004) is
attached hereto as Exhibit Cc.

5. A true and accurate copy of the case Alea London Ltd. v.

 

Am. Home Servs., 638 F.3d 768, (11 Cir. 2011} is attached hereto

as Exhibit D.

I hereby certify that the foregoing statements made by me are
true. I am aware that if any statement is willfully false, then
IT am subject to punishment.

Weiner Law Group, LLP

Attorneys for Defendants

By: /s/ Stefani C Schwartz
STEFANI C SCHWARTZ

 

Dated: September 9, 2019

1674237_1

 
